           Case 2:19-cv-00247-JAM-DB Document 58-1 Filed 11/12/19 Page 1 of 5



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOSA
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-CV-00247-JAM-DB
12                 Plaintiff,
                                                      UNITED STATES’ MOTION FOR APPROVAL OF
13          v.                                        COORDINATION AGREEMENT BETWEEN THE
                                                      UNITED STATES AND CHAPTER 7
14   REAL PROPERTY LOCATED AT 725                     BANKRUPTCY TRUSTEES
     MAIN STREET, MARTINEZ,
15   CALIFORNIA, CONTRA COSTA
     COUNTY, APN: 373-192-007-4,                      Date: December 10, 2019
16   INCLUDING ALL APPURTENANCES                      Time: 1:30 p.m.
     AND IMPROVEMENTS THERETO, ET AL,                 Ctrm: 6, 14th Floor
17
                   Defendants.
18

19
                                             I.   INTRODUCTION
20
            The United States of America, by its attorneys, McGregor W. Scott, United States Attorney for
21
     the Eastern District of California, and Andre M. Espinosa and Kevin C. Khasigian, Assistant United
22
     States Attorneys, hereby move for Court approval of a Coordination Agreement between the United
23
     States and Chapter 7 Trustees for the DC Solar bankruptcy (“DC Solar Trustee”) and bankruptcies for
24
     the five LLCs holding title to the In Rem Defendants (“California LLC Trustee”) (together “the
25
     Trustees”). The Coordination Agreement resolves disputes between the United States and Trustees in
26
     related bankruptcy proceedings pending in Reno, Nevada, and apportions the In Rem Defendants
27
     between the parties. The Coordination Agreement will be filed, via a noticed motion, in the two real
28
                                                        1
                                                                        United States’ Brief in Support of Request to
                                                                                  Approve Coordination Agreement
            Case 2:19-cv-00247-JAM-DB Document 58-1 Filed 11/12/19 Page 2 of 5



 1 property forfeitures cases in the Eastern District of California, as well as in the related bankruptcy cases
           1
 2 in Reno. A copy of the Coordination Agreement is attached as Exhibit A.

 3

 4                                                         II. SUMMARY
 5            By entering into the Coordination Agreement, the United States obtains exclusive authority to

 6 forfeit and liquidate 31 of the In Rem Defendants in the two forfeiture cases in the Eastern District of

 7 California. As early as December 2018, the United States identified these 31 properties as associated

 8 with fraud and money laundering crimes, and sought to secure the net equity from the properties for

 9 those defrauded in the scheme described in the In Rem Complaint and criminal pleadings in United

10 States v. Ronald Roach, et al., 2:19-cr-00182-JAM. The value of those properties is considerable and, if

11 the Coordination Agreement is ultimately approved by the Court, the United States intends to focus its

12 efforts on maximizing the value of those properties and addressing victim loss through the restitution

13 process, without the delay and uncertain of bankruptcy court litigation. The Trustees have agreed that

14 the 31 In Rem Defendants are within the jurisdiction of the U.S. District Court in the Eastern District of

15 California and not the Bankruptcy Court’s. Further, the Trustees have agreed not to file claims in the

16 various DC Solar-related forfeiture cases in the Eastern District of California, and will withdraw their

17 motion to enforce the automatic stay filed in Bankruptcy Court earlier this year.

18            Under the Coordination Agreement, United States has agreed not to forfeit eight In Rem

19 Defendants that it previously identified as defendants in the two forfeiture cases, effectively dismissing

20 those In Rem Defendants from the forfeiture cases. The United States has further agreed not to seek

21 forfeiture of certain real property owned by the bankrupt LLCs that is not currently subject to forfeiture

22 by the United States in the Eastern District of California, including approximately ten properties in

23 Mexico and two properties in Northern California. The United States understands that the Trustees will

24 liquidate the properties and any net equity will likely will be paid to the creditors of the DC Solar

25 Solutions estate.

26

27   1
      The Eastern District real property forfeiture cases are: United States v. 725 Main Street, Martinez, California, et al., Case
     2:19−CV−00247-JAM-DB and United States v. 5383 Stonehurst Drive, Martinez, California, et al., Case 2:19-cv-00636-
28   JAM-DB
                                                                    2
                                                                                        United States’ Brief in Support of Request to
                                                                                                  Approve Coordination Agreement
           Case 2:19-cv-00247-JAM-DB Document 58-1 Filed 11/12/19 Page 3 of 5


                                               III. BACKGROUND
 1
            On February 8, 2019, the United States filed a forfeiture complaint in rem against twenty-five
 2
     real properties (“In Rem Defendants”) connected to fraud and money laundering crimes in the Eastern
 3
     District of California and elsewhere. The In Rem Complaint resulted from an investigation that went
 4
     overt on December 18, 2018 when law enforcement agents executed a federal search warrant at the
 5
     business location of DC Solar, a solar equipment company with its principal place of business in the
 6
     Eastern District of California. As explained in various court filings in this matter and elsewhere, DC
 7
     Solar was operated as a Ponzi-like scheme eclipsing at least $1 billion in loss.
 8
            Following the filing of the In Rem Complaint, the United States commenced its efforts to notify
 9
     potential claimants of the forfeitures, including serving the complaint on the five LLCs holding title to
10
     the properties and the owners of those entities, Jeffrey and Paulette Carpoff. The United States also
11
     provided notice of this action to lienholders and lodged the complaints on the bankruptcy docket for
12
     DC Solar’s parent company, In re Double Jump Inc., Case 19-bk-50102. Furthermore, public notice on
13
     the official internet government forfeiture site, www.forfeiture.gov, began on February 26, 2019, and
14
     ran for thirty consecutive days, as required by Rule G(4)(a)(iv)(C) of Supplemental Rules for Forfeiture
15
     Actions. See Dkt. 4. A Declaration of Publication was filed on April 11, 2019, which set forth, among
16
     other items, that publication on the government’s forfeiture website was complete on March 27, 2019.
17
     Dkt 36. Additionally, the United States has posted copies of the complaints on many of the properties
18
     and filed the restraint of a lis pendens against each of the In Rem Defendants. See Dkt. 5-35.
19
            Thus far several parties have filed claims in the case, while others have requested extensions of
20
     time to review the civil and criminal pleadings. As to the actual claimants, only Jeff and Paulette
21
     Carpoff have filed claims of ownership to the properties but they have since agreed to forfeit their
22
     interests and signed stipulations for final judgments of forfeiture. Dkt. 42-3. Second, two banks
23
     (CTBC and Heritage Bank) filed claims concerning loans as relates to two In Rem Defendants (4901
24
     Park Road [CTBC] and 140 Mason Circle [Heritage Bank]) that have been sold by the U.S. Marshals
25
     Service and their loans retired. Dkt. 39, 43. Third, AMAC Construction filed a claim associated with
26
     labor/materials supplied in connection with improvements at three of the In Rem Defendants. Dkt. 48.
27
     Fourth, Cemcon, Inc. and Legacy Framers, Inc. filed claims associated with labor/materials supplied in
28
                                                         3
                                                                          United States’ Brief in Support of Request to
                                                                                    Approve Coordination Agreement
               Case 2:19-cv-00247-JAM-DB Document 58-1 Filed 11/12/19 Page 4 of 5



 1 connection with improvements at several In Rem Defendants located in El Sobrante, California. Dkt.

 2 53-54.

 3              At least two potential claimants have requested additional time to file their claims, and the

 4 United States has accommodated each request. Those extensions expire in early December 2019.

 5

 6                                         IV. REQUEST TO THE COURT
 7              The Coordination Agreement is a measured compromise that accounts for litigation risk and

 8 positions the United States to maximize victim recovery. First, while the California real estate market

 9 has experienced a recent upswing in value, its continued strength is uncertain, and the United States

10 believes a sale in the coming months will result in liquidating the 31 In Rem Defendants when their

11 value is highest. The recent sales of In Rem Defendants 4901 Park Road and 140 Mason Circle are

12 illustrations of this strategy as each of those sales eclipsed appraised values and totaled millions of
                                                                                         2
13 dollars in net equity that we hope to administer soon through the restitution process. Second, many of

14 the properties are apartment buildings, vacant houses, and/or located in cold-weather cities, resulting in

15 higher costs for property management and building maintenance. Such costs cannot be recaptured and

16 therefore erode net equity available for victims. Third, many of the properties have tens of thousands of

17 dollars, if not hundreds of thousands of dollars, in deferred maintenance costs that are most optimally

18 negotiated for in a strong real estate market. Fourth, at least five of the properties are subject to growing

19 liens for unpaid construction costs and homeowner association dues. These items were furnished to the

20 property, or due and owing under a homeowner’s contract, and should be resolved and paid. Fifth, this

21 motion will serve as final notice to those potential claimants that have received an extension to their

22 filing deadlines. Finally, approval of this Coordination Agreement will permit the United States to

23 initiate the restitution and remission process for certain assets liquidated and forfeited, resulting in near-

24 term payments to those defrauded by DC Solar.

25 ///

26 ///

27 ///

28   2
         See Exhibit B.
                                                             4
                                                                              United States’ Brief in Support of Request to
                                                                                        Approve Coordination Agreement
           Case 2:19-cv-00247-JAM-DB Document 58-1 Filed 11/12/19 Page 5 of 5



 1         For these reasons, the United States respectfully requests this Court approve the Coordination

 2 Agreement between the United States and Trustees.

 3

 4 Date:     11/12/2019                                 MCGREGOR W. SCOTT
                                                        United States Attorney
 5

 6
                                                By:     /s/ Kevin C. Khasigian
 7                                                      ANDRE M. ESPINOSA
                                                        KEVIN C. KHASIGIAN
 8                                                      Assistant U.S. Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
                                                                       United States’ Brief in Support of Request to
                                                                                 Approve Coordination Agreement
